UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿo No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer RNon-accelerated filero ÿSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes R No On July 31, 2008, there were issued and outstanding 7,635,316 shares of the registrant’s Common Stock, par value $0.01 per share. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1.Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Report of Independent Registered Public Accounting Firm 11 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 21 Item 4.Controls and Procedures 21 Part II.Other Information 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6.Exhibits 22 Signature 22 Exhibit Index E-1 Table of Contents STRATUS PROPERTIES INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements. STRATUS PROPERTIES INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) June 30, December 31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 34,693 $ 40,873 Restricted cash 6 112 Accounts receivable 1,306 2,315 Notes receivable from property sales 186 311 Deposits, prepaid expenses and other 6,393 79 Deferred tax asset 557 1,401 Total current assets 43,141 45,091 Real estate, commercial leasing assets and facilities, net: Property held for sale – developed or under development 139,238 129,759 Property held for sale – undeveloped 16,878 16,523 Property held for use, net 24,931 24,421 Investment in unconsolidated affiliate 2,004 4,226 Deferred tax asset 7,054 5,534 Other assets 5,736 2,803 Total assets $ 238,982 $ 228,357 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 5,858 $ 6,324 Accrued interest, property taxes and other 5,709 5,623 Current portion of long-term debt 271 242 Total current liabilities 11,838 12,189 Long-term debt 63,142 61,258 Other liabilities 1,859 2,510 Total liabilities 76,839 75,957 Minority interest in consolidated subsidiary 10,614 - Stockholders’ equity: Preferred stock - - Common stock 82 81 Capital in excess of par value of common stock 197,234 195,898 Accumulated deficit (30,484 ) (29,300 ) Common stock held in treasury (15,303 ) (14,279 ) Total stockholders’ equity 151,529 152,400 Total liabilities and stockholders’ equity $ 238,982 $ 228,357 The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues: Real estate $ 2,399 $ 5,317 $ 6,303 $ 9,743 Rental income 1,169 711 2,120 1,381 Commissions, management fees and other 655 760 867 981 Total revenues 4,223 6,788 9,290 12,105 Cost of sales: Real estate, net 2,652 3,406 5,870 4,989 Rental 923 763 1,739 1,531 Depreciation 394 206 777 483 Total cost of sales 3,969 4,375 8,386 7,003 General and administrative expenses 1,897 1,828 3,554 3,814 Total costs and expenses 5,866 6,203 11,940 10,817 Operating (loss) income (1,643 ) 585 (2,650 ) 1,288 Interest expense, net (329 ) (10 ) (659 ) (13 ) Interest income 154 31 1,103 535 Equity in unconsolidated affiliate’s income 222 - 778 - (Loss) income from continuing operations before income taxes and minority interest (1,596 ) 606 (1,428 ) 1,810 Benefit from (provision for) income taxes 364 (189 ) 285 (631 ) Minority interest in net loss of consolidated subsidiary 64 - 64 - (Loss) income from continuing operations (1,168 ) 417 (1,079 ) 1,179 Loss from discontinued operations (105 ) (176 ) (105 ) (200 ) Net (loss) income $ (1,273 ) $ 241 $ (1,184 ) $ 979 Basic net (loss) income per share of common stock: Continuing operations $ (0.16 ) $ 0.05 $ (0.15 ) $ 0.16 Discontinued operations (0.01 ) (0.02 ) (0.01 ) (0.03 ) Basic net (loss) income per share of common stock $ (0.17 ) $ 0.03 $ (0.16 ) $ 0.13 Diluted net (loss) income per share of common stock: Continuing operations $ (0.16 ) $ 0.05 $ (0.15 ) $ 0.15 Discontinued operations (0.01 ) (0.02 ) (0.01 ) (0.02 ) Diluted net (loss) income per share of common stock $ (0.17 ) $ 0.03 $ (0.16 ) $ 0.13 Weighted average shares of common stock outstanding: Basic 7,631 7,568 7,599 7,559 Diluted 7,631 7,690 7,599 7,680 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Six Months Ended June 30, 2008 2007 Cash flow from operating activities: Net (loss) income $ (1,184 ) $ 979 Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Loss from discontinued operations 105 200 Depreciation 777 483 Minority interest in net loss of consolidated subsidiary (64 ) - Cost of real estate sold 4,634 5,358 Deferred income taxes (676 ) (157 ) Stock-based compensation 483 759 Equity in unconsolidated affiliate’s income (778 ) - Distribution of unconsolidated affiliate’s income 1,266 - Deposits (1,148 ) (2,922 ) Other (361 ) (10 ) (Increase) decrease in working capital: Accounts receivable, prepaid expenses and other (5,764 ) (276 ) Accounts payable, accrued liabilities and other 335 1,314 Net cash (used in) provided by continuing operations (2,375 ) 5,728 Net cash used in discontinued operations - (93 ) Net cash (used in) provided by operating activities (2,375 ) 5,635 Cash flow from investing activities: Purchases and development of real estate properties (19,065 ) (17,143 ) Development of commercial leasing properties and other expenditures (352 ) (216 ) Municipal utility district reimbursements 3,753 2,557 Return of investment in unconsolidated affiliate 2,374 - Net cash used in continuing operations (13,290 ) (14,802 ) Net cash used in discontinued operations - (118 ) Net cash used in investing activities (13,290 ) (14,920 ) Cash flow from financing activities: Borrowings from revolving credit facility - 15,450 Payments on revolving credit facility - (18,450 ) Borrowings from construction loan 2,022 - Repayments on Lantana promissory note (109 ) - Borrowings from unsecured term loans - 15,000 Minority interest contributions 10,678 - Net payments for exercised stock options (114 ) (35 ) Excess tax benefit from exercised stock options 281 655 Purchases of Stratus common shares (428 ) (153 ) Financing costs (2,845 ) (284 ) Net cash provided by continuing operations 9,485 12,183 Net cash used in discontinued operations - (154 ) Net cash provided by financing activities 9,485 12,029 Net (decrease) increase in cash and cash equivalents (6,180 ) 2,744 Cash and cash equivalents at beginning of year 40,873 1,839 Cash and cash equivalents at end of period 34,693 4,583 Less cash at discontinued operations - (496 ) Cash and cash equivalents at end of period $ 34,693 $ 4,087 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STRATUS PROPERTIES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2007, included in Stratus Properties Inc.’s (Stratus) Annual Report on Form 10-K (Stratus 2007 Form 10-K) filed with the Securities and Exchange Commission (SEC). In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary for a fair statement of the financial position of Stratus at June 30, 2008, and the results of operations for the three-month and six-month periods ended June 30, 2008 and 2007, and cash flows for the six-month periods ended June 30, 2008 and 2007. Operating results for the three-month and six-month periods ended June 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008.Certain amounts from prior periods' financial statements have been reclassified to conform to the current year presentation. These reclassifications had no effect on previously reported net incomeor stockholders' equity. 2. EARNINGS PER SHARE Stratus’ basic net (loss) income per share of common stock was calculated by dividing the (loss) income from continuing operations, loss from discontinued operations and net (loss) income by the weighted average number of common shares outstanding during the period. The following is a reconciliation of net (loss) income and weighted average common shares outstanding for purposes of calculating diluted net (loss) income per share (in thousands, except per share amounts): Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 (Loss) income from continuing operations $ (1,168 ) $ 417 $ (1,079 ) $ 1,179 Loss from discontinued operations (105 )a (176 ) (105 )a (200 ) Net (loss) income $ (1,273 ) $ 241 $ (1,184 ) $ 979 Weighted average common shares outstanding 7,631 7,568 7,599 7,559 Add:Dilutive stock options - 97 - 100 Restricted stock - 25 - 21 Weighted average common shares outstanding for purposes of calculating diluted net (loss) income per share 7,631 7,690 7,599 7,680 Diluted net (loss) income per share of common stock: Continuing operations $ (0.16 ) $ 0.05 $ (0.15 ) $ 0.15 Discontinued operations (0.01 )a (0.02 ) (0.01 )a (0.02 ) Diluted net (loss) income per share of common stock $ (0.17 ) $ 0.03 $ (0.16 ) $ 0.13 a. Relates to the revised amount of Texas Margin Tax accrued on Escarpment Village income earned during 2007 (see Note Stock options and restricted stock units representing approximately 45,000 shares for the second quarter of 2008 and approximately 65,000 shares for the first six months of 2008 that otherwise would have been included in the earnings per share calculations were excluded because of the net loss reported for the 2008 periods. 3. JOINT VENTURE WITH CANYON-JOHNSON URBAN FUND II, L.P. Effective May 1, 2008, Stratus entered into a joint venture with Canyon-Johnson Urban Fund II, L.P. (“Canyon-Johnson”) for the development of a 36-story mixed-use development in downtown Austin, Texas, anchored by a W Hotel & Residences (the “W Austin Hotel & Residences project”). Stratus’ initial capital contribution to the joint venture consisted of a 1.76 acre tract of land located across the street from Austin City Hall and the related property and development agreements. 5 Table of Contents In connection with the formation of the joint venture, Stratus received credit for its $31.8 million of prior capital contributions. Stratus is the manager of the joint venture and has an approximate 40 percent interest in the joint venture.
